SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2017 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In February 2017: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 18,249,056 0.1161 0.1161 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common Direct with the Company Conversion in ADRs 07 11,992 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 10 45,182 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 14 19,491 0.00000 0.00 Total Conversion ADRs (Out) Shares Common Direct with the Company Exerc Options 03 34,075 1.252840 42,690.52 Shares Common Direct with the Company Exerc Options 03 53,375 1.456480 77,739.62 Shares Common Direct with the Company Exerc Options 03 9,050 3.280960 29,692.69 Shares Common Direct with the Company Exerc Options 13 66,950 0.061064 4,088.23 Shares Common Direct with the Company Exerc Options 17 55,125 1.252840 69,062.81 Shares Common Direct with the Company Exerc Options 17 58,550 1.456480 85,276.90 Shares Common Direct with the Company Exerc Options 17 55,200 3.280960 181,108.99 Total Sell Shares Common Direct with the Company Plan of Shares Acquisition 13 237 17.25 4,088.25 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 17,840,303 0.1135 0.1135 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In February 2017: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price USD Volume (USD) ADR (*) Common Direct with the Company Conversion in ADRs 07 11,992 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 10 45,182 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 14 19,491 0.00000 0.00 Total Conversion ADRs (In) ADR (*) Common Direct with the Company Plan of Shares Acquisition 07 8,808 5.39 47,475.13 ADR (*) Common Direct with the Company Plan of Shares Acquisition 10 14,068 5.46 76,810.69 ADR (*) Common Direct with the Company Plan of Shares Acquisition 14 13,409 5.60 75,092.87 Total Buy ADR (*) Common Direct with the Company Exerc Options 07 20,800 2.282458 47,475.13 ADR (*) Common Direct with the Company Exerc Options 10 59,250 1.296383 76,810.69 ADR (*) Common Direct with the Company Exerc Options 14 32,900 2.282458 75,092.87 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 10, 2017 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
